IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00180-CR

TOMMY LEON JONES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 85th District Court
                              Brazos County, Texas
                            Trial Court No. 20852-85-B


                          MEMORANDUM OPINION


      Tommy Leon Jones attempts to appeal from an order denying his motion to

recuse. By letter dated May 20, 2011, the Clerk of this Court notified Jones that the

appeal was subject to dismissal because it appeared the order denying Jones’ motion to

recuse was an interlocutory order and was not appealable. See TEX. R. CIV. P. 18a(f) (“If

the motion is denied, it may be reviewed for abuse of discretion on appeal from the final

judgment.”) (Emphasis added); Means v. State, 825 S.W.2d 260, 260-61 (Tex. App.—

Houston [1st Dist.] 1992, no pet.); see also Apolinar v. State, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991) (“The courts of appeals do not have jurisdiction to review

interlocutory orders unless that jurisdiction has been expressly granted by law.”). The

Clerk also warned Jones that the appeal would be dismissed unless, within 21 days of

the date of the letter, a response was filed showing grounds for continuing the appeal.

See TEX. R. APP. P. 44.3. We have not received a response from Jones.

        Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 15, 2011
Do not publish
[CR25]




Jones v. State                                                                   Page 2